THE JENSEN PORTFOLIO, INC. AMENDMENT TO THE AMENDED AND RESTATED FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of this 16 day of July, 2008, to the Amended and Restated Fund Accounting Servicing Agreement dated as of July 1, 2005, as amended (the "Agreement"), is entered into by and between The Jensen Portfolio, Inc., an Oregon corporation (the "Company") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into an Amended and Restated Fund Accounting Servicing Agreement; and WHEREAS, the Company and USBFS desire to amend the fees of said Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A, the fee schedule of the Agreement, is hereby superseded and replaced with the fee schedule attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. THE JENSEN PORTFOLIO, INC. By: /s/ Robert McIver Name: Robert McIver Title: President U.S. BANCORP FUND SERVICES, LLC By: /s/ Michael R. McVoy Name:Michael R. McVoy Title: Executive Vice President 1 Exhibit A to the Amended and Restated Fund Accounting Agreement The Jensen Portfolio, Inc. FUND ACCOUNTING SERVICES ANNUAL FEE SCHEDULE at July, 2008 Annual fee based upon assets in the fund: $[] on the first $[]million [] basis points on the next $[]million [] basis points on the balance Extraordinary services - quoted separately Conversion Estimate – one month’s fee (if necessary) NOTE - All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. All fees are billed monthly plus out-of-pocket expenses, including pricing service: $[] Domestic and Canadian Equities $[] Options $[] Corp/Gov/Agency Bonds $[] CMO's $[] International Equities and Bonds $[] Municipal Bonds $[] Money Market Instruments $[]Per fund per month – Fund of Funds Factor Services (Bond Buyer) Per CMO - $[] /month Per Mortgage Backed - $[] /month Minimum - $[] /month 2 Exhibit A Fee Schedule (continued) for the Amended and Restated Fund Accounting Servicing Agreement - The Jensen Portfolio, Inc. CHIEF COMPLIANCE OFFICER SUPPORT SERVICES FEE SCHEDULE effective 1/1/08 Chief Compliance Officer Support Services U.S. Bancorp provides support to the Chief Compliance Officer (CCO) of each fund serviced either by U.S. Bancorp Fund Services, LLC or Quasar Distributors, LLC.Indicated below are samples of functions performed by USBFS in this CCO support role: ●Business Line Functions Supported ●Fund Administration and Compliance ●Transfer Agent and Shareholder Services ●Fund Accounting ●Custody Services ●Securities Lending Services ●Distribution Services ●Daily Resource to Fund CCO, Fund Board, Advisor ●Provide USBFS/USB Critical Procedures & Compliance Controls ●Daily and Periodic Reporting ●Periodic CCO Conference Calls ●Dissemination of Industry/Regulatory Information ●Client & Business Line CCO Education & Training ●Due Diligence Review of USBFS Service Facilities ●Quarterly USBFS Certification ●Board Meeting Presentation and Board Support ●Testing, Documentation, Reporting Annual Fee Schedule* ●$[]per service per year Fees are billed monthly. 3
